* Corpus Juris-Cyc References: Appeal and Error, 3CJ, p. 345, n. 86.
On a former day the decree herein appealed from was affirmed by this court, and thereafter a suggestion of error was filed by counsel for appellee, and overruled by this court. After that suggestion of error was overruled, this motion was filed by counsel for the appellee "to set aside the decree of affirmance and overruling the suggestion of error, and render such decree herein for appellant as the record requires, or to set aside the decree of affirmance, and decree on the suggestion of error, and remand the cause for further consideration of the court upon further briefs and/or argument of counsel, and for grounds assigned," etc.
The grounds assigned in this motion for the setting aside of the judgments of this court, affirming the decree of the court below and overruling the suggestion of error thereafter filed, relate to errors alleged in the motion to have been committed in the court below, because of which this court erred in affirming the decree of that court. The motion, therefore, merely suggests that this court erred in affirming the decree of the court below, and therefore is a second suggestion of error. City ofHattiesburg v. New Orleans  Northeastern Railroad Co.,143 Miss. 587, 108 So. 799, recently decided by this court.
Consequently, under rule 14 of this court, the motion should be and is dismissed.
Dismissed. *Page 189